Citation Nr: 0025233	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating for service-connected 
post-traumatic stress disorder in excess of 50 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 1973 
and from September 1990 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned an initial disability 
rating of 30 percent disabling for the disorder as of 
December 29, 1995, the date of receipt of the claim for 
service connection for PTSD.  The veteran appealed the 
initial rating of 30 percent, contending that it should have 
been higher.

The Board remanded the case in August 1998 primarily for 
fulfillment of certain due process requirements.  On remand, 
the RO granted a 50 percent disability rating for the 
service-connected PTSD, effective December 29, 1995.

The Board denied the claim for an initial rating in excess of 
50 percent in a July 1999 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2000 order, the 
Court granted a joint motion for remand submitted by the 
parties.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the February 2000 joint motion for remand, the parties 
state that the Board did not provide adequate reasons and 
bases for its decision that an initial rating of 50 percent 
for service-connected PTSD was appropriate and that a higher 
rating was not shown by the evidence of record.  The parties 
stated that, although the Board had analyzed the evidence in 
relation to both the old and revised criteria for rating 
mental disorders, the Board nevertheless "failed to 
adequately discuss Appellant's symptomatology in relation to 
the criteria for a higher rating."  The parties felt that, 
in particular, the Board did not adequately discuss the 
veteran's symptoms in relation to the revised criteria.  See 
Joint Motion at 5.

The parties also noted that a VA examiner had considered the 
veteran's physical impairments in assigning a Global 
Assessment of Function (GAF) designation, and the parties 
noted that "under the Diagnostic and Statistical Manual of 
Mental Disorders (DSM) IV the GAF score does not include 
impairment in functioning due to physical (or environmental) 
limitations.  The parties therefore stated that the Board 
"should consider whether another examination is 
appropriate" in this case.  Joint Motion at 6.

Although a new examination which reflects the present degree 
of disability is not relevant to the assignment of an initial 
rating for PTSD in 1996, a current examination may be 
relevant to a "staged" rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, perhaps the examiner can review 
the medical evidence and provide an opinion about the level 
of disability in 1996 and whether the service-connected PTSD 
has increased in disability since then.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
treatment for the service-connected PTSD 
that have not already been associated 
with the claims file and place them in 
the claims file.

2.  The RO should schedule the veteran 
for PTSD examination.

3.  The examiner should review all the 
medical evidence of treatment for the 
service-connected PTSD and render an 
opinion as to the level of disability 
that appeared to be present around the 
time of the March 1996 VA examination 
report, and then render an opinion as to 
whether there has been any increase in 
disability since then and, if so, when 
the level of disability increased, i.e., 
the examiner should point to specific 
findings of examiners in examination or 
outpatient reports over the years since 
1996 that appear to show an increase in 
disability.  If the examiner believes 
that the level of disability shown has 
remained basically the same since 1996, 
the examiner should state that in the 
current examination report.  The examiner 
may use any terminology appropriate to 
describe the levels of disability shown 
since 1996, including references to the 
GAF designations in the DSM IV, but the 
examiner should base GAF designations 
only on impairment resulting from the 
service-connected PTSD and should not 
include any language in the examination 
report that may be interpreted as 
appearing that the examiner considered 
the veteran's physical limitations in 
assessing his global psychiatric 
functional limitations.

The examiner should also provide current 
findings based on a current examination 
including a GAF designation that does not 
include consideration of any functional 
impairment due to the veteran physical 
limitation but rather that only considers 
the degree of functional impairment 
resulting from the service-connected 
PTSD.

4.  The RO should readjudicate the claim 
for an initial rating in excess of 50 
percent for service-connected PTSD.  In 
so doing, the RO may consider whether the 
assignment of a "staged" rating is 
appropriate based on the evidence of 
record.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the 





	(CONTINUED ON NEXT PAGE)

appellant is free to submit additional evidence and argument.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  However, 
he need take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




